OPINION
By THE COURT:
Submitted on motion of appellee to dismiss the appeal “on the ground that the order appealed from is not a final order from which an appeal can be taken.”
The notice of appeal is directed to an order of the Court on May 20, 1958, wherein it'was held that plaintiff had the right to make the appropriation, that it was unable to agree with the owners and that there was necessity for the appropriation, preliminary matters; and to the order overruling appellants motion for new trial, of date June 10, 1958, which motion referred to the action of the Court on the preliminary questions.
In support of the motion appellees cite Pittsburgh, Cleveland and Toledo Railroad Company v. Tod, 72 Oh St 156 and Ornstein v. C. & O. Ry. Co., 123 Oh St 260. Both of these cases hold that the adjudication of the preliminary questions in an appropriation proceeding, such as this, is not a final order. Counsel for appellees concede that the cases are against their contention on the motion but argue with considerable logic that the rationale of the opinions in the cited cases is not sound and that they were devoted, in the main, to collateral question? presented *563on the appeals. Be that as it may our obligation is clear to follow the judgments of the Supreme Court and if they should be changed that court must so hold.
The Court of Appeals for Williams County in In re Appropriation by Ohio Turnpike Commission, McKarns, et al, Lehman, et al and Stacey, et al, Appellants, 99 Oh Ap 221, 228, has followed the rulings in the cases here cited. We are required to do likewise.
The motion is sustained. The appeal is dismissed.
HORNBECK, PJ, WISEMAN and CRAWFORD, JJ, concur.